372 U.S. 775
83 S.Ct. 1103
10 L.Ed.2d 137
Clarence TYLERv.NORTH CAROLINA.
No. 8, Misc.
Supreme Court of the United States
April 22, 1963

Tyler, pro se.
Thomas Wade Bruton, Atty. Gen. of North Carolina, and Ralph Moody, Asst. Atty. Gen., for respondent.
On Petition for Writ of Certiorari to the Supreme Court of North Carolina.
PER CURIAM.


1
The motion for leave to proceed in forma pauperis and the petition for writ of certiorari are granted. The judgment is vacated and the case is remanded for further consideration in light of Gideon v. Wainwright, 372 U.S. 335, 83 S.Ct. 792